DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Claim Objections

Claims 1 is objected to because of the following informalities:
Claim 1 recites "one or more or of". This limitation is interpreted to be a typographical error and should recite -- one or more of --.
Claims 17 and 21-22 recite the limitation “the liquid”. It is suggested to amend the claim language to read -- “the liquid source” -- to be consistent with the previous term.


                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-13, 17, 19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenberg et al. (US 2010/0031817) in view of Kesten et al. (US 2008/0034966).
In regards to claim 1, Ehrenberg discloses a moisture removal system (refer to Fig. 11; par. 27), comprising a first heat pump (158, first loop); a liquid source (168, liquid reservoir) in thermal communication with a heat absorption section (evaporator 154 is being considered as heat absorption section) of the first heat pump (158), wherein the liquid source (168) is selected from the group consisting of water (chilled water, refer to par. 53) and water in combination with one or more or of an anti-scale additive, biocide, corrosion inhibitor, and pH buffer (refer to par. 112, wherein allows significant reduction of anti-scaling additives or reduces or eliminates the need for anti-scaling additives), (note: that paragraph 112, indicates that there is an option of reduced amount of anti-scaling additives to be added in the water source and meeting the limitation); a source of gas (outside air; refer to outside air arrow in Fig. 11); and a hydrophilic membrane (100, membrane based mass exchangers, refer to par. 31, wherein hydrophilic microporous) comprising a first side (longest side of membrane 100; Fig. 11) that receives a flow of gas (gas flow 102) from the gas source (outside air) and a second side (shortest side of membrane 100; Fig. 11) that receives a flow of liquid (104) from the liquid source (168).  
        Ehrenberg does not explicitly disclose the hydrophilic membrane being a nanoporous membrane.
        Kesten teaches an osmotic membrane 126 that is a hydrophilic membrane having a thickness typically in the range of between about five nanometers and one hundred (refer to par. 36), (note: that nanoporous membrane is defined as having a pore diameter between about 1 and 100 nm).
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure hydrophilic membrane to be a nanoporous as taught by Kesten in order to provide a large driving force for water transport between the humid air and osmotic fluid (refer to par. 15 of Kesten).
In regards to claim 2, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the first heat pump (158) includes a heat rejection section (162) that rejects, but fails to explicitly tech the heat rejection section that rejects to heat ambient air. 
        However, Ehrenberg teaches the heat rejection section (162) that rejects to liquid flow 104 (refer to Fig. 11) used is a matter of obvious choice to one of ordinary skill in the art, as the heat rejection section of the system per se are well known. No criticality or unexpected results are seen or have been disclosed for the heat rejection section to reject heat to heat ambient air. 
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat rejection section to reject heat to heat ambient air in order to release heat from the gas working fluid to a liquid (refer to par. 49 of Ehrenberg).
In regards to claim 4, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the first heat pump (158) is a vapor compression refrigerant heat transfer circuit (refer to par. 48), a single phase refrigerant heat transfer circuit, an electrocaloric heat pump, a thermoelastic heat pump, or a magnetocaloric heat pump.  
In regards to claim 5, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the first heat pump (158) comprises a vapor compression refrigerant heat transfer circuit (refer to par. 48) that includes a refrigerant evaporator (154, evaporator), but fails to explicitly teach the refrigerant evaporator including a heat rejection side that receives a flow of liquid from the liquid source.  
        However, Ehrenberg teaches the refrigerant evaporator (154) including a heat rejection side that receives a flow of return air 102 from a return air source (refer to Fig. 11) used is a matter of obvious choice to one of ordinary skill in the art, as the heat rejection side of the refrigerant evaporator per se are well known. No criticality or unexpected results are seen or have been disclosed for the heat rejection side that receives a flow of liquid from the liquid source. 
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the refrigerant evaporator including a heat rejection side that receives a flow of liquid from the liquid source in order to receive heat from the first region through the AHU (refer to par. 49 of Ehrenberg).
In regards to claim 11, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose wherein the hydrophilic nanoporous membrane comprises pores configured to promote capillary condensation 
        Kesten teaches wherein the nanoporous membrane (126), (refer to Fig. 1) comprises pores configured to promote capillary condensation of water vapor (refer to par. 12) from the gas on the first side of the membrane and transport of condensed water to the second side of the membrane (refer to par. 12, also abstract, wherein a plurality of pores at least some of which are operably sized to permit capillary condensation, a first side, and a second side).
         Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the nanoporous membrane having pores that is configured to promote capillary condensation of water vapor from the gas on the first side of the membrane and transport of condensed water to the second side of the membrane as taught by Kesten in order to maintain a sufficiently high water concentration gradient across the membrane during the dehumidification process to result in a flux of water through the membrane in the direction from the first side toward the second side (refer to par. 12 of Kesten).
In regards to claim 12, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the hydrophilic nanoporous membrane has a pore size greater than 2 nm and of less than or equal to 100 nm. 
       Kesten teaches an osmotic membrane (126), (refer to Fig. 1) that is a hydrophilic membrane has a pore size greater than 2 nm and of less than or equal to 100 nm (refer to par. 36, wherein having a thickness typically in the range of between about five nanometers and one hundred 100 nanometers).
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the membrane to be a nanoporous membrane as taught by Kesten in order to provide a large driving force for water transport between the humid air and osmotic fluid (refer to par. 15 of Kesten).
In regards to claim 13, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the hydrophilic nanoporous membrane (100) comprises an organic polymer (refer to par. 104, wherein ionomeric organic-inorganic hybrid polymers).  
In regards to claim 17, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the liquid consists of water (chilled water, refer to par. 53) in combination with one or more additives selected from the group consisting of anti-scale additives, biocides, corrosion inhibitors, and pH buffers (refer to par. 112, wherein allows significant reduction of anti-scaling additives or reduces or eliminates the need for anti-scaling additives), (note: that this paragraph, 112, indicates that there is an option of reduced amount of anti-scaling additives to be added in the water source and meeting the limitation).  
In regards to claim 19, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses a method of operating the moisture removal system of claim 1, comprising flowing from the liquid source (168) on the first side (longest side of membrane 100) of the hydrophilic (100, membrane based mass exchangers, refer to par. 31, wherein hydrophilic microporous) and flowing gas from the gas source (outside air, 102) along the second side (shortest side of membrane 100) of the hydrophilic membrane (100), (refer to Fig. 11).  
      Ehrenberg does not explicitly disclose the hydrophilic membrane being a nanoporous membrane.
       Kesten teaches an osmotic membrane 126 that is a hydrophilic membrane having a thickness typically in the range of between about five nanometers and one hundred 100 nanometers (refer to par. 36 of Kesten).
        Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the membrane to be a hydrophilic nanoporous membrane as taught by Kesten in order to provide a large driving force for water transport between the humid air and osmotic fluid (refer to par. 15 of Kesten).
In regards to claim 21, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ehrenberg as modified discloses wherein the liquid consists of water (chilled water, refer to par. 53).  
In regards to claim 22, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 12. Further, Ehrenberg as modified discloses wherein the liquid consists of water (chilled water, refer to par. 53).


Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ehrenberg et al. (US 2010/0031817) in view of Kesten et al. (US 2008/0034966), further in view of Gerlach et al. (US 2014/0245772).
In regards to claim 9, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly disclose further including a second heat pump comprising a heat absorption section in thermal communication with a flow of the gas. 
           Gerlach teaches further including a second heat pump (60), (refer to Fig. 1) comprising a heat absorption section (62) in thermal communication with a flow of the gas (via line A).
           Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second heat pump comprising a heat absorption section as taught by Gerlach in order to optimize the performance of the air temperature and humidity control device (refer to par. 31 of Gerlach). 
In regards to claim 10, Ehrenberg as modified meets the claim limitations as disclosed above in the rejection of claim 9, but fails to explicitly disclose a controller configured to operate the second heat pump in a sensible heat mode in which sensible heat is absorbed from the gas by the second heat pump, and to operate the hydrophilic nanoporous membrane in a latent heat mode in which latent heat from the condensation of water is absorbed by the liquid flowing on the second side of the membrane.
       Gerlach teaches further comprising a controller (100), (refer to Fig. 1) configured to operate the second heat pump (60) in a sensible heat mode (during absorption of heat from ambient B) in which sensible heat is absorbed from the gas (B) by the second heat pump (60), and to operate the hydrophilic nanoporous membrane (32) in a latent heat mode (during absorption of heat from liquid L) in which latent heat from the condensation of water is absorbed by the liquid (L) flowing on the second side of the membrane.  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller to operate the second heat pump in a sensible heat mode in which sensible heat is absorbed from the gas by the second heat pump as taught by Gerlach in order to optimize the performance of the air temperature and humidity control device (refer to par. 31 of Gerlach). 

                                             Response to Arguments
      Applicant's arguments filed on 09/18/20 have been fully considered but not persuasive. 
Applicant argued on page…..that: Ehrenberg contemplates water vapor passing through the membrane (see paragraphs 0025 and 0026), not condensed water. To substitute the membrane of Kesten into Ehrenberg the liquid source in Ehrenberg would need to be replaced with an osmotic fluid based on the teachings of Kesten.

In response: it is noted that par. 59 of Ehrenberg clearly stated that the mass exchanger 100 can absorb latent, moisture, heat directly from the gas flow 102, such as an air stream that is in thermal communication with air from within an enclosure and absorbs it into the liquid flow 104, such as a first moving stream of cold water. This paragraph clearly states one side of the mass heat exchanger 100 allows a stream of liquid cold water to. Also, Kesten teaches the osmotic membrane 126 is a hydrophilic allows water transfer through the osmotic membrane 126 (refer to par. 36).
Further, for clarity, it is not the Examiner’s position to show what is passing through Kesten’s nanoporous membrane, but instead that the nanoporous membrane of Kesten is well-known and would make the claimed arrangement obvious. As discussed in the rejection above, Kesten teaches an osmotic membrane 126 that is a hydrophilic membrane having a thickness typically in the range of between about five nanometers and one hundred 100 nanometers (refer to par. 36, note: that nanoporous membrane is defined as having a pore diameter between about 1 and 100 nm). Therefore, a person skilled in the art before the effective filing date of the claimed invention would recognize that it is well-known to use a hydrophilic nanoporous membrane type to provide a large driving force for water transport. Therefore, Ehrenberg in view of Kesten’s teaching "a hydrophilic nanoporous membrane comprising ….a second side that receives a flow of liquid from the liquid source" as recited by claim 1, render claim 1 obvious.
 
                                                      Conclusion                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is Application/Control Number: 15/926,717 Page 13 Art Unit: 3763 (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/